EXHIBIT 99.1 AV Homes, Inc. Announces Fourth Quarter and 2012 Year-End Results 2012 New Home Closings Increase 76%, Backlog of Homes Rises 89% Scottsdale, AZ. (March 14, 2013) – AV Homes, Inc. (NASDAQ:AVHI), a developer and builder of active adult and conventional home communities in Arizona and Florida, today announced results for its fourth quarter and fiscal year ended December 31, 2012. The Company reported a net loss of $90.2 million or $7.19 per diluted share on revenues of $107.5 million for the year ended December 31, 2012, compared to a net loss of $165.9 million or $13.33 per diluted share on revenues of $89.0 million for the year ended December 31, 2011.The 2012 and 2011 year-end results included non-cash impairments of $59.0 and $129.9 million, respectively. For the three months ended December 31, 2012, the Company reported a net loss of $58.9 million or $4.67 per diluted share on revenues of $33.2 million, compared to a net loss of $17.7 million or $1.42 per diluted share on revenues of $33.7 million for the three months ended December 31, 2011.The fourth quarter results were impacted by a $51.7 million non-cash impairment charge related primarily to land valuations at selected properties in Arizona and Central Florida. For the three months ended December 31, 2012, the Company closed on 102 homes, an 82% increase from the 56 homes closed during the three months ended December 31, 2011. Homebuilding revenues increased 69% to $24.0 million, compared to $14.2 million for three months ended December 31, 2011.For the year ended December 31, 2012, the Company closed on 306 homes, a 76% increase compared to 174 homes during the year ended December 31, 2011.Homebuilding revenues increased to $69.5 million, compared to $41.3 million for the year ended December 31, 2011. The number of housing contracts signed, net of cancellations, during the three months ended December 31, 2012 increased 53% to 87 contracts compared to 57 for the three months ended December 31, 2011. The dollar volume of contracts signed during the fourth quarter increased 54% to $18.6 million compared to $12.0 million for the three-months ended December 31, 2011. The number of housing contracts signed, net of cancellations, for the year ended December 31, 2012 increased 72% to 393, compared to 229 for the year ended December 31, 2011. The dollar volume of contracts signed increased by 77% to $91.0 million for the year ended December 31, 2012, compared to $51.5 million for the same period in 2011.The average unit price of new contracts during the fourth quarter of 2012 increased to $213,000 compared to $211,000 in the fourth quarter of 2011. The backlog of homes under contract but not yet closed at December 31, 2012 increased 89% to 185 units representing a contract amount of $43.1 million, compared to 98 units with a value of $21.5 million at December 31, 2011.The average price of a unit in backlog at December 31, 2012 was approximately $233,000. During the year ended December 31, 2012, the Company reported $26.6 million in revenue from the sale of commercial, industrial and other lands which generated $8.0 million in income to the Company, compared to $31.7 million in land sales which generated $3.6 million of income for the same period in 2011. President and Chief Executive Officer Roger Cregg said the 12-month operating results point to improvements both within the Company and the industry.“During the course of 2012 we continued to position AV Homes to take advantage of what we saw as improving market conditions.Those actions resulted in increased sales, closings and backlog,” he said.“We continued to make progress toward regaining profitability while managing the disposition of some of our legacy assets.We are making important progress within many areas of our operations that will drive continued improvement throughout 2013,” he added. The Company will hold a conference call and webcast on Friday, March 15, 2013 to discuss its fourth quarter and year-end financial results for 2012.The conference call will begin at 8:30am (EDT). The conference call can be accessed live over the telephone by dialing (877) 643-7158, or for international callers by dialing (914) 495-8565.Please dial-in 10 minutes before the start of the call. A replay will be available on March 15, 2013 at 12:00 pm (EDT) and can be accessed by dialing (855) 859-2056, or for international callers by dialing (404) 537-3406; the conference ID is 21207555. The replay will be available until Friday, March 22, 2013. In order to access the live webcast, please go to the Investors section of AV Homes’ website at http://www.avhomesinc.com and click on the webcast link that will be made available. A replay will be available shortly after the original webcast. AV Homes, Inc. is engaged in real estate operations in Florida and Arizona. Its principle operations are conducted at its active adult communities of Solivita near Orlando, Florida, Vitalia at Tradition in Port St. Lucie, Florida, and CantaMia near Phoenix, Arizona.The company also builds communities for people of all ages in the Orlando and Phoenix areas under its Joseph Carl Homes brand.AV Homes’ common shares trade on NASDAQ under the symbol AVHI. Contact: Ken Plonski, 480-214-7408 k.plonski@avhomesinc.com This news release, the conference call and the webcast contain "forward-looking statements" within the meaning of the U.S. federal securities laws, which statements may include information regarding the plans, intentions, expectations, future financial performance, or future operating performance of AV Homes, Inc. Forward-looking statements are based on the expectations, estimates, or projections of management as of the date of this news release. Although our management believes these expectations, estimates, or projections to be reasonable as of the date of this news release, the conference call and the webcast, forward-looking statements are inherently subject to significant business risks, economic and competitive uncertainties, or other contingencies which could cause our actual results or performance to differ materially from what may be expressed or implied in the forward-looking statements. Important factors that could cause our actual results or performance to differ materially from our forward-looking statements include those set forth in the "Risk Factors" section of our Annual Report on Form 10-K for the year ended December 31, 2012 and in our other filings with the Securities and Exchange Commission, which filings are available on www.sec.gov. At least 80% of active adult homes are intended for occupancy by at least one person 55 years or older. AV Homes disclaims any intention or obligation to update or revise any forward-looking statements to reflect subsequent events and circumstances, except to the extent required by applicable law. AV HOMES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (in thousands, except per share amounts) Unaudited December31 December31 Assets Cash and cash equivalents $ $ Restricted cash Land and other inventories Receivables, net Income tax receivable Property and equipment, net Poinciana Parkway - Investments in and notes receivable from unconsolidated entities Prepaid expenses and other assets Assets held for sale Total Assets $ $ Liabilities and Equity Liabilities Accounts payable $ $ Accrued and other liabilities Customer deposits and deferred revenues Earn-out liability - - Estimated development liability for sold land Notes Payable Total Liabilities Equity Common Stock, par value $1 per share Authorized: 50,000,000 shares Issued:12,938,157 shares at December 31, 2012 14,194,776 shares at December 31, 2011 Additional paid-in capital Retained earnings Treasury stock: at cost, 110,874 shares at December 31, 2012 and 1,252,274 at December 31, 2011 ) ) Total AV Homes stockholders’ equity Non-controlling interest Total Equity Total Liabilities and Equity $ $ . AV HOMES, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Loss) (in thousands, except per-share amounts) Unaudited FortheyearendedDecember31 Revenues Real estate revenues $ $ Interest income Other Total revenues Expenses Real estate expenses Impairment charges General and administrative expenses Change in fair value of contingent consideration - ) - Loss on extinguishment of debt - Interest expense Total expenses Income (Loss) from unconsolidated entities, net ) ) Loss before income taxes ) ) Income tax (expense) benefit - ) Net loss and comprehensive loss ) ) Net(income) loss and comprehensive (income) loss attributable to non-controlling interests in consolidated entities Net loss and comprehensive loss attributable to AV Homes stockholders $ ) $ ) Basic and Diluted Loss Per Share $ ) $ ) AV HOMES, INC. AND SUBSIDIARIES (in thousands, except per share amounts) The following table provides a comparison of certain financial data related to our operations: FortheyearendedDecember31 Operating income (loss): Active adult communities Revenues (1) $ $ $ Expenses (2) Net operating loss ) ) Primary residential Revenues (3) Expenses (4) Net operating loss ) ) Commercial and industrial and other land sales Revenues Expenses Net operating income (loss) Other operations Revenues Expenses Net operating income Operating loss ) ) Unallocated income (expenses): Interest income Gain (loss) on repurchase of 4.50% Notes ) - Equity loss from unconsolidated entities ) ) General and administrative expenses ) ) Change in fair value of contingent consideration - - Interest expense ) ) Other real estate expenses, net ) ) Impairment of the Poinciana Parkway - - Impairment of goodwill - ) - Impairment of land developed or held for future development ) - Income (loss) from operations ) ) Income tax benefit (expense) - ) Net loss attributable to non-controlling interests Net loss attributable to AV Homes $ $ ) $ ) Includes homebuilding revenues of $36,012, amenity revenues of $7,014, and other revenues of $6 Includes impairment charges for inventory of approximately $1,620, $1,060 and $408 for 2012, 2011 and 2010, respectively. Includes homebuilding revenues of $33,460, amenity revenue of $2,447, and other revenues of $29 Includes impairment charges of approximately $15, $467 and $252 for 2012, 2011 and 2010, respectively. Data from closings for the active adult and primary residential homebuilding segments for the years ended December 31, 2012, 2011 and 2010 is summarized as follows: Years ended December 31, Number of Units Revenues Average Price Per Unit Active adult communities $ $ Primary residential $ Total $ $ Active adult communities $ $ Primary residential 53 $ Total $ $ Active adult communities $ $ Primary residential 53 $ Total $ $ Data from contracts signed for the active adult and primary residential homebuilding segments for the years ended December 31, 2012, 2011 and 2010 is summarized as follows: Years ended December 31, Gross Number of Contracts Signed Cancellations Contracts Signed, Net of Cancellations Dollar Value Average Price Per Unit Active adult communities ) $ $ Primary residential ) $ Total ) $ $ Active adult communities (40 ) $ $ Primary residential (18 ) 91 $ Total (58 ) $ $ Active adult communities (24 ) $ $ Primary residential 52 (8 ) 44 $ Total (32 ) $ $ Backlog, for the active adult and primary residential homebuilding segments as of December 31, 2012, 2011 and 2010 is summarized as follows: As of December 31, Number of Units Dollar Volume Average Price Per Unit Active adult communities 63 $ $ Primary residential $ Total $ $ Active adult communities 45 $ $ Primary residential 53 $ Total 98 $ $ Active adult communities 28 $ $ Primary residential 15 $ Total 43 $ $ AV HOMES, INC. AND SUBSIDIARIES Summarized quarterly financial data (in thousands, except per share amounts) Unaudited 2012 Quarter First Second Third Fourth Net revenues $ Expenses Equity earnings (losses) from unconsolidated entities Loss before income taxes Less: Net loss attributable to non-controlling interests 33 Net loss attributable to AV Homes $ Loss per share: Basic and Diluted $ 2011 Quarter First Second Third Fourth Net revenues $ Expenses Equity earnings (losses) from unconsolidated entities ) ) ) Loss before income taxes ) Less: Net loss attributable to non-controlling interests ) Income tax expense - - ) ) Net loss attributable to AV Homes $ ) $ ) $ ) $ ) Loss per share: Basic and Diluted $ ) $ ) $ ) $ ) 1. Quarterly and year-to-date computations of per share amounts are made independently.Therefore, the sum of per share amounts for the quarters may not agree with the per share amounts for the year. 2. During the first quarter of 2012, our impairment evaluation resulted in total impairment charges of $3,428 which included $581 in impairment charges for homes completed or under construction and $2,847 in impairment charges for land developed and/or held for future development. 3. During the second quarter of 2012, our impairment evaluation resulted in total impairment charges of $152 which related to impairment charges for homes completed or under construction. 4. During the third quarter of 2012, our impairment evaluation resulted in total impairment charges of $3,784, which included $807 in impairment charges for homes completed or under construction and $2,977 in impairment charges for land developed and/or held for future development. 5. During the fourth quarter of 2012, our impairment evaluation resulted in total impairment charges of $51,679, which included $95 in impairment charges for homes completed or under construction, $43,925 in impairment charges for land developed and/or held for future development, and $7,659 in impairment charges related to the Poinciana Parkway.
